internal_revenue_service department of the treasury index number ruling release date washington dc person to contact telephone number refer reply to cc dom p si - plr-119363-98 date date grantor_trust trustee a b state dear this is in response to your letter dated date submitted on behalf of grantor requesting a ruling that proposed trust will satisfy the requirements of a charitable_remainder_unitrust under sec_664 of the internal_revenue_code grantor proposes to establish trust under the laws of state trust is intended to qualify as a charitable_remainder_unitrust under sec_664 of the code the governing instrument of trust provides that the unitrust_amount is payable in equal shares to a and b for a term of five years if either a or b does not survive the term the entire unitrust_amount is payable to the survivor for the remainder of the term if neither a nor b survives the term then the entire unitrust_amount is payable to the then-living grandchildren of grantor for the remainder of the term at the end of the term the trustee shall distribute the entire principal and income of trust in equal shares to two charitable organizations specified in the governing instrument of trust if one of the specified charitable organizations no longer exists or is no longer an organization described in sec_170 sec_2055 and sec_2522 of the code then the entire principal and income shall be distributed to the remaining organization if neither organization exists or qualifies as a tax-exempt_organization under the above sections of the code then the trustee shall distribute the principal and income to one or more qualified tax-exempt organizations as the trustee shall select in the trustee’s sole discretion the unitrust_amount will be an amount equal to percent of the net fair_market_value of the trust assets determined as of the first day of the taxable_year of trust the trustee shall prorate the unitrust_amount on a daily basis for a short taxable_year and for the taxable_year in which the unitrust term expires the unitrust_amount will be paid in equal quarterly installments from income and to the extent that income is insufficient from principal such quarterly installments will be paid at the end of each quarter and the unitrust_amount must be paid to the trust recipients no later than the close of the taxable_year for which the payment is due any income of the trust for a taxable_year in excess of the unitrust_amount shall be added to principal trustee shall act as initial trustee a and b shall have authority to remove the trustee and appoint a successor by their mutual written consent if either a or b fails to survive the unitrust term the survivor shall have such authority if neither a nor b survives the unitrust term the then-living grandchildren of grantor shall have such authority pursuant to sec_4 of revproc_99_3 1999_1_irb_111 the internal_revenue_service has generally discontinued issuing rulings concerning whether a charitable_remainder_trust that provides for unitrust payments for one or two measuring lives satisfies the requirements described in sec_664 of the code in the present case trust provides unitrust payments for a term of years therefore your request is not subject_to sec_4 of revproc_99_3 in lieu of seeking the service’s advance approval of a charitable_remainder_unitrust taxpayers are directed to follow the sample provisions for charitable_remainder unitrusts outlined in revproc_90_30 1990_1_cb_534 by following the models contained in revproc_90_30 taxpayers can be assured that the service will recognize the trust as meeting all the requirements of a qualified charitable_remainder_unitrust under sec_664 of the code provided that the trust operates in a manner consistent with the terms of the trust instrument and provided it is a valid trust under applicable local law in addition for transfers to a qualifying charitable_remainder_unitrust the remainder_interest will be deductible under sec_170 and sec_2522 if the charitable_beneficiary otherwise meets all of the requirements of those sections in the present case grantor has noted that trust contains provisions which differ from the model language in rev_proc in several ways therefore we will issue a ruling on whether those provisions disqualify trust under sec_664 of the code first the provisions in the proposed trust differ from the model language in that the unitrust_amount is to be paid to the recipients for a term of years rather than for the lives of the recipients second the provisions in the proposed trust provide contingent beneficiary designations if one or both of the recipients should fail to survive the unitrust term third the provisions in the proposed trust differ from the model language in that they provide that the unitrust_amount must be paid to the recipients no later than the close of the taxable_year for which the payment was due fourth the provisions in the proposed trust designate multiple and alternate charitable remaindermen and provides for the appointment of a successor trustee sec_664 of the code sets forth the requirements to be a charitable_remainder_unitrust sec_664 provides that a fixed percentage which is not less than percent of the net fair_market_value of the assets valued annually is to be paid not less often than annually to one or more persons at least one of whom is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals no amount other than the above-described payments may be paid to or for_the_use_of any person other than an organization described in sec_170 following the termination of the payments described above the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 sec_1_664-3 of the income_tax regulations provides that for taxable years ending after date the governing instrument must provide that the trust shall pay not less often than annually a fixed percentage of the net fair_market_value of the trust assets determined annually to a person or persons described in sec_1_664-3 for each taxable_year of the period specified in sec_1_664-3 sec_1_664-3 of the regulations provides that permissible unitrust beneficiaries may include members of a named class except in the case of a class which includes any individual all such individuals must be alive and ascertainable at the time of the creation of the trust unless the period for which the unitrust_amount is to be paid to such class consists solely of a term of years sec_1_664-3 of the regulations provides that in the case of an amount payable for a term of years the length of the term of years shall be ascertainable with certainty at the time of the creation of the trust except that the term may be terminated by the death of the recipient or by the grantor’s exercise by will of a retained power_to_revoke or terminate the interest of any recipient other than an organization described in sec_170 in any event the period may not extend beyond either the life or lives of a named individual or individuals or a term of years not to exceed years sec_1_664-3 of the regulations provides that the governing instrument of a_trust shall provide that if an organization to or for_the_use_of which the trust corpus is to be transferred or for_the_use_of which the trust corpus is to be retained is not an organization described in sec_170 at the time any amount is to be irrevocably transferred to or for_the_use_of such organization such amount shall be transferred to or for_the_use_of one or more alternative organizations which are described in sec_170 at such time such alternative organization or organizations may be selected in any manner provided by the terms of the governing instrument sec_2 of revproc_90_30 provides that if a taxpayer makes a transfer to a_trust that substantially follows one of the sample forms of trust contained therein the taxpayer may be assured that the service will recognize the trust as meeting all the requirements of a charitable_remainder_unitrust provided that the trust operates in a manner consistent with the terms of the instrument creating the trust and provided the trust is valid under local law sec_3 of revproc_90_30 provides that if provisions of a_trust are substantially_similar to those of the sample trusts provided in the revenue_procedure or in revproc_89_20 1989_1_cb_841 the service will recognize the trust as satisfying all of the applicable_requirements of sec_664 of the code even though the wording is varied to comport with local law and practice as necessary to create trusts define legal relationships pass property by bequest provide for the appointment of alternative and successor trustees or designate alternative charitable remaindermen sec_5 paragraph of revproc_90_30 provides that upon the death of the first of the unitrust_amount beneficiaries to die the survivor shall be entitled to receive the entire unitrust_amount based solely on the information submitted we conclude that upon the execution of trust the governing instrument will meet the requirements of a charitable_remainder_unitrust under sec_664 of the code provided that trust is a valid trust under applicable local law no opinion is expressed as to the federal tax consequences of the formation or operation of trust under the provisions of any other section of the code a copy of this letter should be attached to the first federal tax_return that reflects this transaction a copy is enclosed for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to grantor sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
